246 F.3d 1305 (11th Cir. 2001)
Bridgette FREDERICK, Plaintiff-Appellant,v.SPRINT/UNITED MANAGEMENT COMPANY & Sprint Communications Company, L.P., Defendants-Appellees.
No. 99-13958.
United States Court of Appeals,Eleventh Circuit.
April 4, 2001.April 18, 2001.

[Copyrighted Material Omitted][Copyrighted Material Omitted]
Appeals from the United States District Court for the Northern District of  Georgia. (No. 96-02170-CV-JEC-1), Julie E. Carnes, Judge.
Before CARNES and BARKETT, Circuit Judges, and POLLAK*, District Judge.
BARKETT, Circuit Judge:


1
Bridgette Frederick appeals from a summary judgment order entered in favor of  her employer, Sprint/United Management Company and the Sprint Communications  Company (collectively "Sprint"), on her Title VII sexual harassment claim.

I. BACKGROUND

2
On review of a summary judgment order, the court must consider all of the  parties' evidence, and view it in the light most favorable to the non-moving  party's claims. Therefore, the following account is drawn from the parties'  deposition testimony and supporting materials, viewed in the light most  favorable to Frederick's allegations. Frederick began work at Sprint as a  permanent employee in August 1988. In 1992, she was transferred to the Call  Before You Dig Department ("CBYD") and was assigned to supervisor Ralph Moore. Frederick testified that while working at CBYD, Moore subjected her to a range  of discomforting behaviors. Specifically, Moore would stare at her for prolonged  periods, look her up and down, and blow kisses at her. He also visited  Frederick's work station several times a day, conversing with her up to 15 to 20  minutes at a time. While at her work station, he would lean over her at her  computer and rub his face and hair against her jaw; on one occasion he kissed  her on the cheek. Additionally, Moore touched Frederick's breasts while standing  over her, ostensibly assisting her in typing on her computer. Frederick  testified that Moore's sexual harassment continued throughout her pregnancy. Specifically, Moore made comments about how her pregnancy had likely decreased  her sexual desirability in her husband's eyes, and he stated that "they should  do this" but her "organs were going to take a long time to get back in place."


3
Soon after Frederick began working at CBYD, she filled out several transfer  request forms. Moore was required to sign these forms and forward them to  Sprint's Human Resources Department ("Human Resources") for processing. Human  Resources, however, never acted on Frederick's transfer requests. Frederick also  testified that she never followed up with Moore about what action was being  taken regarding her requests for a transfer. Also, after six months at CBYD,  Frederick petitioned Moore for a promotion, seeking to move from her current  "Coordinator I" position to a "Coordinator II" position. Frederick attested that  she was qualified for the promotion and that it should have been granted  automatically; however, Moore denied her request, telling her that she "needed  to do more things." When Frederick asked Moore what additional tasks she needed  to perform, Moore told her that she already knew and he asked her to leave his  office. Taken in combination with what she perceived to be Moore's overtly  sexual behavior, Frederick perceived Moore's comment to be a demand for sex in  return for the promotion.


4
Sprint offered evidence to show that it had an established sexual harassment  policy with reasonable complaint procedures. First, Sprint offered a publication  called "The Employee Resource: A Guide to Human Resource Policy," which it  contends was distributed after December 1990 to all employees, and was posted  throughout Sprint's offices ("1990 Policy"). The 1990 Policy defines sexual  harassment as "unwelcome sexual advances, requests for sexual favors, and other  verbal or physical contact that is sexually offensive." The 1990 Policy also  indicates that employees are to "report sexual harassment ... to their  supervisors and/or Human Resources immediately."


5
Next, Sprint presented "Sprint's Code of Ethics," (the "Code"), a twenty-page  booklet which describes a broad range of employee misconduct. Two lines in the  Code refer to sexual harassment complaints. Specifically, the Code states, "[i]t  is our policy, in accordance with the law, to maintain an environment free from  discrimination on the basis of sex, race ... or disability. Sexual harassment is  both illegal and unethical and it should be reported immediately." The Code  further provides that "any questions" about incidents arising under the Code  should be reported to one's "supervisor, who in turn will work with Human  Resources, the Law Department, or the Chief Ethics Office, to get an answer."  The Code last indicates that an employee can anonymously call the Sprint Ethics  Code Hotline with her questions.


6
Sprint also presented a booklet that was copyrighted in 1994, entitled "Sexual  Harassment," which provides a more detailed account of the company's sexual  harassment policies ("1994 Policy"). The 1994 Policy describes a range of  behaviors that can be categorized as sexual harassment, and advises an employee  who has been sexually harassed to "report the incident to [her] supervisor, the  next level of management, [her] local Employee Relations or Human Resources  representative, or to another member of management with whom [she is]  comfortable." Vince Goodwine, the Sprint employee responsible for handling  employees' complaints in Frederick's division, testified that it was his  impression that the 1994 Policy simply was "a recommunication" of the existing  1990 sexual harassment policy, and that Sprint had long required that a low  level manager who received a sexual harassment complaint should report that  complaint to persons in higher levels of management.


7
Frederick testified that she retained all of the Human Resources materials she  received when she began working at Sprint, and she did not recall having  received the 1990 Policy. She also testified that the 1990 Policy was not posted  on her floor during the period she allegedly was subject to harassment.  Frederick further stated that she had received the Code and recognized that it  applied to her sexual harassment claim, but that she did not understand how to  file a complaint under the Code. Frederick last indicated that she did not  receive the 1994 Policy until she went to Human Resources in 1994 to request a  copy.


8
Frederick also testified about her attempts to report Moore's behavior.  Specifically, Frederick indicated that she never complained to Moore, the  various departments listed in the Code, or called Sprint's Ethics Code Hotline.  However in 1993, Frederick and a temporary employee met with Denise Pough, a  supervisor in Sprint's customer service department, to discuss Moore's sexually  harassing behavior. Pough took no action on Frederick's complaint; however,  Frederick recalls that Pough may have told her to report her complaint to Human  Resources. Subsequently, Frederick and the temporary worker met for lunch with  Andre Weathersby, a supervisor in Sprint's Service Management Center, and  complained about Moore's sexually harassing behavior. Frederick testified that  Weathersby advised her, and the complaining temporary worker, not to lodge  complaints about Moore with Human Resources or with other managers, and that  they should not retain counsel to pursue their complaints. Weathersby contends  that this conversation never occurred.


9
Some time later, in 1994, Goodwine learned from Sprint employee Brava Henson  that Moore was allegedly harassing a female subordinate. In August 1994,  Goodwine conducted an investigation of Moore, and he approached Frederick and  many other Sprint employees for interviews. During Frederick's interview, on  August 15, 1994, she informed Goodwine about Moore's harassing behavior. When  Goodwine concluded his investigation two weeks later, on August 29, 1994, Sprint  terminated Moore for inappropriate conduct. Nine months later, Frederick  received her promotion to Coordinator II.


10
Frederick filed suit in July 1996, raising both "hostile environment" and "quid  pro quo"claims; she alleged that Sprint was liable for Moore's harassment  because Pough and Weathersby failed to timely act once she told them about the  harassment. The district court granted Sprint summary judgment on Frederick's  claim in 1997, but a panel of this Court vacated that judgment and remanded the  case for reconsideration in light of the Supreme Court's decisions in Faragher  v. City of Boca Raton, 524 U.S. 775, 118 S.Ct. 2275, 141 L.Ed.2d 662 (1998) and  Burlington Industries, Inc. v. Ellerth, 524 U.S. 742, 118 S.Ct. 2257, 141  L.Ed.2d 633 (1998). On reconsideration, the district court again granted summary  judgment to Sprint, on both of Frederick's claims. This appeal followed.

II. STANDARD OF REVIEW

11
We review a district court order granting summary judgment de novo, and view all  of the facts in the record in the light most favorable to the non-moving party,  and draw all inferences in her favor. See Arrington v. Cobb County, 139 F.3d  865, 871 (11th Cir.1998) (citing Fed.R.Civ.P. 56(c)). The Court, however, will  not make credibility determinations, nor weigh the parties' evidence. See  Stewart v. Booker T. Washington Ins., 232 F.3d 844, 848 (11th Cir.2000). Summary  judgment is only proper if there are no genuine disputed issues of material  fact, and the moving party is entitled to judgment as a matter of law. See id.

III. DISCUSSION

12
In Ellerth and Faragher, the Supreme Court indicated that courts should no  longer use the labels "quid pro quo " and "hostile environment" to analyze  whether an employer should be held liable on an employee's Title VII claim  concerning a supervisor's sex-based harassment. Ellerth, 524 U.S. at 753, 765,  118 S.Ct. 2257; Faragher, 524 U.S. at 807, 118 S.Ct. 2275 (applying new  standard).1 Instead, when analyzing whether an employer should be held liable  for a supervisor's harassment, courts should separate these cases into two  groups: (1) harassment which culminates in a "tangible employment action," such  as discharge, demotion or undesirable reassignment, and (2) harassment in which  no adverse "tangible employment action" is taken but which is sufficient to  constructively alter an employee's working conditions. Ellerth, 524 U.S. at  761-63, 765, 118 S.Ct. 2257; Faragher, 524 U.S. at 790, 807, 118 S.Ct. 2275; see  also Johnson v. Booker T. Washington Broadcasting Serv., Inc., 234 F.3d 501, 508  (11th Cir.2000) (recognizing shift in terminology). Under this analysis, when a  supervisor engages in harassment which results in an adverse "tangible  employment action" against the employee, the employer is automatically held  vicariously liable for the harassment. Ellerth, 524 U.S. at 763, 118 S.Ct. 2257;  Faragher, 524 U.S. at 790, 118 S.Ct. 2275. In contrast, when the supervisor's  harassment involves no adverse "tangible employment action," an employer can  avoid vicarious liability for the supervisor's conduct by raising and proving  the affirmative defense described in the Faragher and Ellerth cases  (Faragher/Ellerth affirmative defense). Ellerth, 524 U.S. at 765, 118 S.Ct.  2257; Faragher, 524 U.S. at 807, 118 S.Ct. 2275. Therefore, although Frederick  has styled this action using the old Title VII categories, we treat her "quid  pro quo" claim as an adverse "tangible employment action" claim, and her  "hostile environment" claim as one in which no adverse "tangible employment  action" occurred.

A. Adverse Tangible Employment Action Claim

13
Frederick's adverse "tangible employment action" claim is based on her  allegation that Moore refused to promote her to Coordinator II because she would  not grant his request for sexual favors. The district court determined that  Frederick failed to provide sufficient evidence to establish a prima facie case  on this claim. After making its finding, the district court stated:


14
[H]ad Moore been attempting to signal to plaintiff that she needed to perform  some sexual act in order to receive a promotion, one would reasonably conclude  that he might have tried to communicate more clearly that particular job  requirement; ambiguity is rarely a trait of the quid pro quo seducer.


15
This statement, however, contradicts a long line of cases showing that sexual  asides and insinuations are the well-worn tools of a sexual harasser. See, e.g.,  Harris v. Forklift Systems, Inc., 510 U.S. 17, 19, 114 S.Ct. 367, 126 L.Ed.2d  295 (1993) (discussing supervisor's claim that he was only joking when he  suggested to plaintiff that they "go to the Holiday Inn to negotiate" her  raise); Jansen v. Packaging Corp. of America, 123 F.3d 490, 503 (7th Cir.1997),  aff'd sub nom., Ellerth, 524 U.S. 742, 118 S.Ct. 2257, 141 L.Ed.2d 633 (finding  that plaintiff had an actionable quid pro quo claim when her supervisor told her  that he had some hesitation about promoting her because she was "not loose  enough for him"). These cases show that a supervisor may simply intimate that a  subordinate's career prospects will suffer if she does not submit to his  advances, with the hope of concealing his harassment if his statements are  repeated to a third party. Therefore, we take this opportunity to reaffirm the  longstanding rule in this Circuit, that a victim need not provide evidence of a  direct and express sexual demand to make a claim under the "tangible employment  action" analysis. See, e.g., Llampallas v. Mini-Circuits, Lab, Inc., 163 F.3d  1236, 1246 (11th Cir.1998) (explaining that one can establish a tangible  employment action claim with less than direct statements which allow "inferences  [to be] drawn from the observable facts.").


16
We nonetheless affirm the district court's grant of summary judgment on  Frederick's adverse "tangible employment action" claim. Even under the summary  judgment standard, which requires that the Court construe all inferences in  Frederick's favor, Frederick failed to present sufficient evidence to establish  any causal link between the adverse "tangible employment action" she suffered  and the alleged harassment. At summary judgment, the only evidence Frederick  offered on this point was her own testimony that she was qualified for the  Coordinator II position and was denied the promotion. This testimony provided  insufficient basis to survive a motion for summary judgment because Sprint  presented unrebutted evidence showing that it had denied Frederick the promotion  for reasons independent of her qualifications, namely, that she had a history of  attendance problems. Also the record suggests that Frederick's supervisors after  Moore perceived that she needed more development before advancing to Coordinator  II, as they did not promote her for an additional nine months after Moore was  terminated. In light of the unrebutted evidence showing that Frederick was  denied the promotion to Coordinator II on grounds independent of the alleged  harassment, we affirm the district court's determination that Sprint was  entitled to summary judgment on Frederick's adverse "tangible employment action"  claim.


17
B. No Adverse Tangible Employment Action Claim


18
Frederick also claims that the district court erred in awarding Sprint summary  judgment on her hostile environment claim, where no adverse "tangible employment  action" occurred but Moore's harassment was sufficient to constructively alter  her experience of workplace conditions. Ellerth, 524 U.S. at 752-53, 118 S.Ct.  2257; Faragher, 524 U.S. at 787-88, 118 S.Ct. 2275. For the purposes of the  summary judgment motion, the district court assumed, without deciding, that  Frederick's allegations sufficed to establish sexual harassment, but that Sprint  was entitled to summary judgment on the Faragher/Ellerth affirmative defense. We  likewise make the same assumption when we address Frederick's argument that the  district court erred in finding that Sprint satisfied its burden on its  affirmative defense.


19
1. General Principles of the Faragher/Ellerth Affirmative Defense


20
In order to prevail on a claim of sexual harassment when no adverse "tangible  employment action" is taken, a plaintiff must present sufficient evidence to  show that the harassment she suffered, objectively and subjectively, was severe  or pervasive. See Gupta v. Florida Bd. of Regents, 212 F.3d 571, 582-83 (11th  Cir.2000). If the plaintiff satisfies her burden, the defendant-employer is  entitled to assert the Faragher/Ellerth affirmative defense. Faragher, 524 U.S.  at 807, 118 S.Ct. 2275; Ellerth, 524 U.S. at 765, 118 S.Ct. 2257. The "defense  comprises two necessary elements: (1) that the employer exercised reasonable  care to prevent and promptly correct harassing behavior and (2) that the  plaintiff employee unreasonably failed to take advantage of any preventative or  corrective opportunities provided by the employer, or to otherwise avoid harm."  Faragher, 524 U.S. at 807, 118 S.Ct. 2275 (emphasis added); Ellerth, 524 U.S. at  765, 118 S.Ct. 2257 (same). Both elements must be satisfied for the  defendant-employer to avoid liability, and the defendant bears the burden of  proof on both elements. Faragher, 524 U.S. at 807, 118 S.Ct. 2275; Ellerth, 524  U.S. at 765, 118 S.Ct. 2257.


21
The Supreme Court's description of the Faragher/Ellerth affirmative defense is  instructive, and we quote it at length to ensure that the rebuttable  presumptions described therein are properly applied. In Faragher and Ellerth,  the Supreme Court explains that:


22
proof that an employer ha[s] promulgated an anti-harassment policy with  complaint procedure is not necessary in every instance as a matter of law[;  however,] the need for a stated policy suitable to the employment  circumstances may appropriately be addressed in any case when litigating the  first element of the defense. And while proof that an employee failed to  fulfill the corresponding obligation of reasonable care to avoid harm is not  limited to showing an unreasonable failure to use any complaint procedure  provided by the employer, a demonstration of such failure will normally  suffice to satisfy the employer's burden under the second element of the  defense.


23
Faragher, 524 U.S. at 807, 118 S.Ct. 2275; Ellerth, 524 U.S. at 765, 118 S.Ct.  2257. Examples of the case law in this area help clarify the Faragher/Ellerth  framework.


24
For example, as to the first part of the first element of the Faragher/Ellerth  affirmative defense, an employer does not always have to show that it has a  formal sexual harassment policy to meet its burden of proof on this element. See  Lissau v. Southern Food Serv., 159 F.3d 177, 183 (4th Cir.1998) (recognizing  that small employers may show that they exercised reasonable care to prevent and  correct sexual harassment through more informal complaint mechanisms). At the  same time, an employer's showing that it has a sexual harassment policy does not  automatically satisfy its burden. See, e.g., Faragher, 524 U.S. at 808, 118  S.Ct. 2275 (denying an employer the affirmative defense because although it had  a sexual harassment policy it had "entirely failed to disseminate [that]  policy"). As to the second part of the first element of the Faragher/Ellerth  affirmative defense, an employer need not act instantaneously, but must act in a  reasonably prompt manner to respond to the employee's complaint. Madray v.  Publix Supermarkets Inc., 208 F.3d 1290, 1302 (11th Cir.2000).


25
As to the second element of the defense, an employer's showing that the  plaintiff-employee failed to follow its complaint procedures will often be  sufficient satisfy its burden. See, e.g., Madray, 208 F.3d at 1302 (explaining  that amorphous complaints to persons not authorized to accept complaints  constituted evidence that the employee unreasonably failed to take advantage of  her employer's complaint procedures); Coates v. Sundor Brands, Inc., 164 F.3d  1361, 1365 (11th Cir.1999) (same). However, in some cases, the proof will show  that the employee's non-compliance was reasonable under the circumstances and,  in these cases, the defendant cannot satisfy the second element of the  affirmative defense.


26
2. Application of the Faragher/Ellerth Affirmative Defense in this Case


27
a. Reasonable Care to Prevent and Correct Harassment


28
The first element of the Faragher/Ellerth affirmative defense requires that an  employer demonstrate that it took reasonable care both to prevent and correct  harassment. The district court found that Sprint satisfied its burden to show  that it took steps to prevent and correct the alleged harassment because Sprint  presented the district court with the 1990 Policy and the Code, and indicated  that it investigated Frederick's complaint in accordance with these policies. However, in order to establish that it took reasonable steps to prevent  harassment, Sprint was required to show that its sexual harassment policy was  effectively published, that it contained reasonable complaint procedures, and  that it contained no other fatal defect. See Madray, 208 F.3d at 1298-99; cf.  Faragher, 524 U.S. at 808, 118 S.Ct. 2275 (denying an employer the affirmative  defense because the employer had "entirely failed to disseminate its  polic[ies]," the policies did not contain reasonable complaint procedures, and  because the employer failed to supervise management personnel). Moreover, to  establish that it took proper action to correct the harassment, Sprint was  required to show that it acted reasonably promptly on Frederick's complaint when  it was given proper notice of her allegations as required under its complaint  procedures. See Madray, 208 F.3d at 1299 -1300; Breda v. Wolf Camera & Video,  222 F.3d 886, 889 (11th Cir.2000). In this case, although it was undisputed that  Sprint had a sexual harassment policy, there were material issues of disputed  fact regarding what Sprint's complaint procedures were during the relevant  period.


29
Specifically, the evidence at summary judgment showed that there were disputes  about what Sprint's sexual harassment complaint procedures were between 1992 and  1994, when the harassment Frederick complains of allegedly occurred. Sprint  contends that only the 1990 Policy and the Code were in effect during this  period, and therefore employees were required to report their allegations to  "their supervisors," the Human Resources Department, the Chief Ethics Officer,  or the Sprint Ethics Code Hotline. Sprint also contends that the word  "supervisors" refers to employees' direct supervisors. However, in direct  contravention of this position, Sprint's Human Resources representative,  Goodwine, testified that the 1994 Policy was functionally effective during  1992-1994, as the 1994 Policy merely "recommunicated" Sprint's 1990 sexual  harassment policy. This issue is material because the 1994 Policy does not limit  an employee to complaining to a direct supervisor, but allows the employee to  report her sexual harassment allegations to anyone "in a management position  with whom [she] feels comfortable." Thus the fact finder must address the first  part of the first element of the Faragher/Ellerth affirmative defense, whether  the employer had a reasonable policy to prevent harassment and what that policy  was.


30
Moreover, as indicated above, the question of whether an employer timely acted  to correct harassment turns on when it had proper notice of an employee's  harassment complaint. See Madray, 208 F.3d at 1299; Coates, 164 F.3d at 1366;  Breda, 222 F.3d at 889. Since the evidence showing what Sprint's policies were  between 1992 and 1994 is in conflict, only the fact finder can determine what  date should be used to decide if Sprint timely acted on Frederick's complaint.  If Sprint's interpretation of the Code and the 1990 Policy is correct, then  Sprint learned of Frederick's complaint on August, 15, 1994, in the course of  her interview with Goodwine, and Sprint timely responded by investigating her  complaint, an investigation which in this case resulted in Moore's termination  two weeks later. If Goodwine's interpretation of these materials controls, then  Frederick's complaint to Pough in 1993, if the jury finds that it happened,  establishes that Sprint had constructive notice of Frederick's complaint for one  year before it took any action.


31
We also recognize that there are disputed issues of material fact about whether  Sprint's sexual harassment policies were effectively published. See Madray, 208  F.3d at 1298. The summary judgment standard required that the district court  credit Frederick's testimony, and Frederick identified a number of defects in  the publication of the policy. Specifically, Frederick attested that she never  received the 1990 Policy and that it was not posted in her section of Sprint's  offices. She also testified that she received the Code, but alleged that the  Code was unclear about how to file a sexual harassment complaint. Last,  Frederick testified that she did not receive the 1994 Policy until she went to  Human Resources in 1994 and requested a copy. Instead of crediting her version  of events, the district court assumed that Sprint's sexual harassment policies  were properly published. Thus, since there were multiple issues of disputed fact  about what Sprint's complaint procedures were during the relevant period, and  whether it properly published its policies, the record was insufficient to  establish that Sprint satisfied its burden on the first element of the  Faragher/Ellerth affirmative defense, to show that it took reasonable care to  prevent and/or to correct harassment.


32
b. Reasonable Care to Avoid Harassment


33
The second element of the Faragher/ Ellerth affirmative defense requires that  Sprint show that Frederick unreasonably failed to take advantage of Sprint's  complaint procedures or otherwise avoid harm. Faragher, 524 U.S. at 807, 118  S.Ct. 2275; Ellerth, 524 U.S. at 765, 118 S.Ct. 2257. Sprint presented evidence  showing that Frederick complained to Pough and Weathersby instead of following  the instructions in the Code or the 1990 Policy, and the district court  determined that this proof satisfied Sprint's burden to show that Frederick  unreasonably failed to use her employer's complaint procedures. However, the  factual disputes about the interpretation of Sprint's policies precluded the  district court from making a determination on this element as well. See Breda,  222 F.3d at 890 (explaining that the question of whether an employee followed  the procedures established in the company's policy in a reasonable manner is an  issue of fact to be determined by a jury). Again, the record cannot conclusively  establish whether Frederick reasonably complied with Sprint's complaint  procedures because this issue turns on whether we interpret the 1990 Policy and  the Code standing alone, or in relation to the 1994 Policy. If only the 1990  Policy and the Code are considered, then Frederick's complaints to Pough and  Weathersby could be interpreted as non-compliance with Sprint's complaint  procedures, and unless there was other evidence justifying Frederick's decision,  Sprint's evidence would have satisfied its burden on the second half of the  Faragher/Ellerth affirmative defense. However, if the 1994 Policy is treated as  an elaboration on the 1990 Policy and the Code, then Frederick's complaints to  Pough and Weathersby would be sufficient to show that she exercised reasonable  care to avoid harassment. Since the finding on the second element of the  Faragher/Ellerth affirmative defense also depends on disputed issues of material  fact, the district court erred in concluding that Sprint made a successful  showing on this element as well.


34
In addition to the disputed facts regarding the policy materials, the record  contains factual disputes about whether there were extenuating circumstances  that might explain why Frederick failed to timely use the complaint procedures  identified in the 1990 Policy and the Code. See Greene v. Dalton, 164 F.3d 671,  674-75 (D.C.Cir.1999) (explaining that the district court invaded the province  of the jury in awarding summary judgment to the defendant when the defendant had  not demonstrated that the employee's delay in filing a complaint was  unreasonable). For one, Frederick contends that she never received the 1990  Policy and that it was unclear about how to report her complaint under the Code,  and this prevented her from reporting her complaint in a timely fashion. Also,  Frederick argues that she did not timely report her complaint in accordance with  these policies because Weathersby told her not to pursue her complaint.  Weathersby, in contrast, claims that this conversation never occurred. Importantly, the facts relevant to Frederick's conversation with Weathersby turn  on assessments of witness credibility, which by definition cannot be resolved at  summary judgment. Of course if the jury determines that Weathersby did dissuade  Frederick from filing her complaint, it will have to determine whether she took  reasonable steps to avoid the harassment prior to her report to Weathersby. In  short, there are two issues of disputed fact that could explain why Frederick  did not timely file a complaint under the 1990 Policy and the Code, and  therefore the district court erred in finding that Sprint established that  Frederick had, without justification, failed to use Sprint's complaint  procedures.

IV.CONCLUSION

35
In summary, because the facts in the record support several different  interpretations that could prevent Sprint from establishing either or both  elements of the Faragher/Ellerth affirmative defense, we hold that the district  court erred in awarding Sprint summary judgment on Frederick's "no adverse  tangible employment action" claim. We thus reverse and remand on Frederick's "no  adverse tangible employment action" claim for proceedings to determine all  issues regarding this claim.


36
AFFIRMED IN PART, AND REVERSED AND REMANDED IN PART.



NOTES:


*
 Honorable Louis H. Pollak, U.S. District Judge for the Eastern District of  Pennsylvania, sitting by designation.


1
  In Ellerth, the Supreme Court explains that the terms "quid pro quo"and "hostile  environment" are still helpful for distinguishing between cases in which an  supervisor carries out his threat to sanction an employee if she does not submit  to his sexual demands ("quid pro quo") and circumstances in which the supervisor  does not carry through on his threats ("hostile environment."). Ellerth, 524  U.S. at 751-53, 118 S.Ct. 2257.